On Application eob Beheabing.
Manning, C. J.
It was unnecessary to say any thing about the con- • tingent liabilities of the surety in estimating his debts with a view to test his solvency. It is sufficient to say that, leaving all contingent liabilities out of the calculation, the surety in this case was insufficient.
If we are to understand the counsel, in the concluding sentence of ffiis brief, as intimating the existence of a power in this court to order a new and sufficient security to be now taken to the attachment, we cannot assent to it. What the lower court might have done, upon application there made at the time the judge dissolved the attachment because of the insufficiency of the surety, it is not necessary for us to say. It -is certain that we cannot order a new security to be taken now.
The rehearing is refused.